DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "third ferromagnetic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of U.S. Patent No.10, 897,008. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 21, U.S. Patent No.10, 897,008 discloses in claim 1, a method .
U.S. Patent No.10, 897,008 differs from the claimed invention because it does not explicitly disclose an insertion layer.
U.S. Patent No.10, 897,008 discloses a third ferromagnetic layer between the first ferromagnetic layer and the coupling layer. The layer is considered an insertion layer.
U.S. Patent No.10, 897,008 is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to use the third ferromagnetic layer as am insertion layer because it is composed of the same material and is positioned in the same location as the insertion layer of the instant invention. That is, positioned between the first ferromagnetic layer and the coupling layer.
Regarding claim 22, U.S. Patent No.10, 897,008 discloses in claim 2, a method wherein the ferromagnetic insertion layer comprises cobalt and iron.
Regarding claim 23, U.S. Patent No.10, 897,008 discloses in claim 1, a method wherein each of the first ferromagnetic layer and the third ferromagnetic layer comprises cobalt, iron, and boron.
Regarding claim 24, U.S. Patent No.10, 897,008 discloses in claim 1, a method wherein the coupling layer is anti-ferromagnetic.


Regarding claim 26, U.S. Patent No.10, 897,008 discloses in claim 1, a method wherein forming the ferromagnetic insertion layer includes forming the ferromagnetic insertion layer on the first ferromagnetic layer.
Regarding claim 27, U.S. Patent No.10, 897,008 discloses in claim 7, a method wherein forming the first ferromagnetic layer includes forming the first ferromagnetic layer using a cobalt-boron alloy, and forming the second ferromagnetic layer includes forming the second ferromagnetic layer using a cobalt-boron alloy on the coupling layer.
Regarding claim 28, U.S. Patent No.10, 897,008 discloses in claim 8, a method wherein forming the first and second ferromagnetic layers each include using a cobalt-boron alloy, and the second ferromagnetic layer includes an alloy having a different boron concentration than the first ferromagnetic layer.
Regarding claim 29, U.S. Patent No.10, 897,008 discloses in claim 9, a method wherein forming the coupling layer includes forming the coupling layer on the ferromagnetic insertion layer.
Regarding claim 30, U.S. Patent No.10, 897,008 discloses in claim 10, a method wherein the second ferromagnetic layer has a different thickness than the first ferromagnetic layer.


U.S. Patent No.10, 897,008 differs from the claimed invention because it does not explicitly disclose an insertion layer.
U.S. Patent No.10, 897,008 discloses a third ferromagnetic layer between the first ferromagnetic layer and the coupling layer. The layer is considered an insertion layer.
U.S. Patent No.10, 897,008 is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to use the third ferromagnetic layer as am insertion layer because it is composed of the same material and is positioned in the same location as the insertion layer of the instant invention. 
Regarding claim 32, U.S. Patent No.10, 897,008 discloses in claim 11, a method wherein the first ferromagnetic layer comprises cobalt and iron.
Regarding claim 33, U.S. Patent No.10, 897,008 discloses in claim 11, a method wherein the first ferromagnetic layer further comprises boron.


Regarding claim 35, U.S. Patent No.10, 897,008 discloses in claim 12, a method wherein each of the first ferromagnetic layer and the second ferromagnetic layer comprises at least two or more of: cobalt, iron, and boron.
Regarding claim 36, U.S. Patent No.10, 897,008 discloses in claim 16, a method wherein the first ferromagnetic layer includes an amorphous crystalline structure.
Regarding claim 37, U.S. Patent No.10, 897,008 discloses in claim 17, a method of fabricating a magnetic tunnel junction (MTJ) stack, comprising: forming a free magnetic region; forming a fixed magnetic region consisting of an unpinned synthetic anti-ferromagnetic (SAF) structure, wherein forming the fixed magnetic region includes: forming a first layer including at least cobalt and iron, wherein the first layer is formed on a seed layer; forming a second layer including at least cobalt and iron; forming a coupling layer between the first layer and the second layer; and forming an insertion layer between the first layer and the coupling layer; and forming an intermediate region between the free magnetic region and the fixed magnetic region.
Regarding claim 38, U.S. Patent No.10, 897,008 discloses in claim 17, a method wherein each of the first layer and the second layer further includes boron.
Regarding claim 39, U.S. Patent No.10, 897,008 discloses in claim 19, a method wherein the second layer includes a different boron concentration than the first layer.
Regarding claim 40, U.S. Patent No.10, 897,008 discloses in claim 20, a method wherein the coupling layer is anti-ferromagnetic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813